



COURT OF APPEAL FOR ONTARIO

CITATION: J.H. v. B.S., 2014 ONCA 179

DATE: 20140307

DOCKET: C56135

MacFarland, Rouleau and Lauwers JJ.A.

BETWEEN

J. H.

Appellant

and

B. S.

Respondent

J. H., acting in person

B. S., acting in person

Heard and released orally:  March 3, 2014

On appeal from the judgment of Justice Wendy L.
    MacPherson of the Superior Court of Justice, dated September 11, 2012.

ENDORSEMENT

[1]

The appeal is dismissed.

[2]

The main ground of appeal relates to the trial judges treatment of the
    childs statement about inappropriate sexual conduct she has said to have
    observed at her mothers home. Justice MacPherson dealt with this ground of
    appeal at paras. 51 through 59 of her reasons and we see no error. As she
    noted, the appellants concerns were investigated fully by the Childrens Aid
    Society and they had no protection concerns and closed their file.

[3]

As the appeal judge noted, it was apparent that a joint parenting arrangement
    was no longer feasible here. The fresh evidence filed relates to matters that
    have occurred since Justice Sherwoods order of December 16, 2011. Nothing in
    the fresh evidence calls into question the appropriateness of the original
    order. This court has no original jurisdiction and we are concerned only with
    the correctness of the orders already made in the courts  below.  If J.H. is of
    the view that circumstances have changed since the order of Justice Sherwood,
    he is free to bring a motion to deal with that change to the Ontario Court of
    Justice.

[4]

Costs to the respondent fixed in the sum of $500 inclusive of
    disbursements and HST.


J. MacFarland J.A.

Paul Rouleau J.A.

P. Lauwers J.A. 


